NOTE: This order is nonprecedential.
United States Cou1~t of AppeaIs
for the FederaI Circuit
IN RE MSTG, INC.,
Petitioner.
Misce1laneous Docket No. 996
On Petition for Writ of Mandarnus to the United States
District Court for the Northern District of Illinois in case
no. 08-CV-7411, Judge Ed1nond E. Chang.
ON MOTION
ORDER
AT&T Mobility LLC moves without opposition for a 7-
day extension of time, until August 18, 2011, to file its
response to MSTG, Inc.’s petition for a writ of mandamus
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

IN RE MSTG INC
CC.
S
2
FoR THE CoURT
AUG 0 5 mm /s/ Jan Horba1y
Date J an Horba1y
Christopher J. Lee, Esq.
DaVid T. Pritikin, Esq.
Clerk
F
zim
~§
11
§§-n
lucia
§'l1l""
r'*>l“
935
§§
=5
:"rl
Q
33
AUG 05 2011
1AN HORBALY
C|.ERK